 In the Matter of ECLIPSE FUEL ENGINEERING COMPANYandAPPLI-ANCE INDUSTRIES UNION (NOT AFFILIATED)Case No. 1-3-R-2835.-Decided January4, 1946Mr. Stanton E. Hyer,of Rockford,Ill., for the Company.Mr. Edward J. Fahy,of Rockford,Ill., for the Independent.Messrs. E. V.RooeeandHarold A. Benson,of Rockford,Ill., forthe CIO.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Appliance Industries Union (notaffiliated), herein called the Independent, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Eclipse, Fuel Engineering Company, Rockford, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Leon A.Rosell, Trial Examiner.The hearing was held at Rockford, Illinois,on September 20, 1945.At the commencement of the, hearing, theTrial Examiner granted a motion of United Electrical, Radio &Machine Workers of America, C. I. 0., hereinafter called the CIO,to intervene.The Company, the Independent, and the CIO appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the hearing, the CIO moved for dis-missal of the petition.For reasons set forth in Section III,infra,the motion is denied.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYEclipse Fuel Engineering Company is an Illinois corporation en-gaged in the manufacture of gas-fired steam generators and other gas65 N. L. R. B., No. 30.679100--46-vol.65-12159 160DECISIONSOF NATIONALLABOR RELATIONS BOARDequipment.The Company maintains its plant and office at Rockford,Illinois.During the fiscal year ending June 1, 1945, the Companypurchased materials valued in excess of $100,000, approximately 50percent of which was transported to its plant from points outside theState of Illinois.During the same period, the Company manufac-tured goods valued in excess of $100,000, of which approximately 95percent was shipped from its plant to points outside the State of'Illinois.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAppliance Industries Union (not affiliated) is a labor organizationadmitting to membership employees of the Company.United Electrical, Radio R Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about December 30, 1944, the Independent requested recog-nition from the Company as the representative of certain of its em-ployees.The Company refused such recognition in the absence ofcertification by the Board.On May 28, 1942, subsequent to a consent election held under Boardauspices,the CIO was designated as the collective bargaining repre-sentative of the employees involved herein.'Between that time andNovember 15, 1943, the Company and the CIO were engaged in nego-tiations in an effort to arrive at a collective bargainingagreement.Matters agreed upon between the parties were reduced to writing andput into effect; some disputed matters were submitted to the WarLabor Board and others to arbitration panels, and the consequentdeterminations, when issued, were also reduced to writing and effec-tuated.'However, these agreements were not incorporated into asigned contract.On November 15, 1943, an arbitrator appointed bytheWar Labor Board directed the parties to execute a contract retro-actively effective as of August 27, 1942, and terminating on May 27,1944.However, due to delays caused in effectuating the general wageincrease which had previously been directed by the War Labor Board,a formal agreement was not executed by the parties until March 1944.ICase.No 13-R-1270.2Among these were determinations concerning union security, vacations,and grievanceprocedure.The determination with respect to wages was not executed until later, when,as hereinafter indicated, a contract was executed between the parties. ECLIPSE FUEL ENGINEERING COMPANY161This agreement recited,inter alia,that it was to remain in effect fora yearly term subsequent to May 27, 1944, in the absence of notice byeither party of a desire to change or terminate the agreement giventhirty (30) days prior to any expiration date.. ,Prior to April 27, 1944, both'parties gave timely notice of a desireto make changes in the existing agreement. Shortly thereafter, sev-eral employees of the Company notified it that they no longer desiredto be represented by the CIO.The Company thereupon notified theCIO that it had doubts as to its majority status, and refused to nego-tiate with it with respect to a new agreement.The CIO again resortedto the processes of the War Labor Board which directed the Com-pany to negotiate with the CIO; the Company's appeal from thisdirective was denied in November 1944.Despite the directive andthe denial of its appeal, the Company still refused to negotiate withthe CIO regarding a new agreement; the CIO filed another applica-tion before the War Labor Board based upon this refusal, which is stillpending before that agency.As previously noted, in December theIndependent served notice of its representation claim.The CIO contends, in effect, that the doctrine of theAllis Chal-merscase 3 is applicable to this proceeding, asserting that it hasactually enjoyed the fruits of collective bargaining for a 2-monthperiod rather than the customary 1 year, and that there are mattersbetween it and the Company currently pending before the WarLabor Board.However, the facts previously set forth amply dem-onstrate that the CIO is not a newly recognized agent, and thatit has enjoyed substantial collective bargaining rights on behalf, ofthe Company's employees for a considerable period of time.Thus,the provisions of the contract as finally executed between theseparties, including the provisions regarding wages, were either theconfirmation of conditions of employment then existing between theparties, or put into effect retroactively for the full 21-month termof the contract.In view of these circumstances we find no merit inthe CIO's contention.4A statement of a Board agent, introduced into evidence at thehearing, indicates that the Independent represents a substantial num-ber of employees in the unit hereinafter found appropriate.'8Matter of Allis-Chalmers ManufacturingCompany,50N. L. R. B. 306.4 SeeMatter of Federal Screw Works,61 N. L. R. B. 387; cf.Matterof Thompson Prod-ucts,Inc.,60 N. L. R. B. 885.The Field Examiner reported that the Independent submitted 19 authorization cardsbearing the names of persons appearing upon the Company's pay roll of August 9, 1945.There are 42 employees in the appropriate unit.The interest of the CIO in this proceeding is established by its 1944agreementwith theCompany 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commercehas arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of theparties, that all production and maintenance employees, excluding,officers of the Company, office and clerical employees, and all super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyrDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Eclipse FuelEngineering Company, Rockford, Illinois, an election by secret bal-lot shall be conducted as early as possible, but not later than sixty(60) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including,employees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who have ECLIPSE FUEL ENGINEERING COMPANY163since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the,election, to determine whetheror not they desire to be represented by Appliance Industries Union(not affiliated), or by United Electrical Radio & Machine Workersof America, C. I. 0., for the purposes of collective bargaining, orby neither.MR. GERARD D. REILLYtook no part in the consideration of theabove Decision and Direction of Election.